                 1
                 2
                 3
                 4                                 UNITED STATES DISTRICT COURT
                 5                                         DISTRICT OF NEVADA
                 6                                                     ***
                 7    MINGO CAI,                                               Case No. 2:18-CV-1471 JCM (VCF)
                 8                                             Plaintiff(s),                      ORDER
                 9            v.
               10     SWITCH, INC., et al.,
               11                                           Defendant(s).
               12
               13            Presently before the court is the matter of Cai v. Switch, Inc. et al, case number 2:18-cv-
               14     01471-JCM-VCF.
               15            On September 26, 2018, attorneys Casey E. Sadler, Robert V. Prongay, Lionel Z. Glancy,
               16     and Lesley F. Portnoy filed separate verified petitions to practice pro hac vice in the District of
               17     Nevada. (ECF Nos. 39–42).
               18            However, pursuant to Local Rule IC 5-1(d), where a filer electronically files a document
               19     containing the signatures of multiple parties or attorneys,
               20
                             the filer must obtain either the original signature or consent to apply the “/s/[name]”
               21            signature of each party or attorney. The filer who files the document with the other
                             parties’ electronic signatures must maintain, for the duration of the case and any
               22
                             subsequent appeal, the document with the original signatures and/or proof that the
               23            other parties consented to the use of their “/s/[name]” signature.

               24     LR IC 5-1(d).

               25            In each of the aforementioned verified petitions, the petitioners attached identical signature

               26     pages containing an electronic signature for plaintiff Oscar Farach.           Accordingly, because

               27     petitioners have neither obtained plaintiff’s original signature, nor applied the “/s/[name]”

               28     signature format for plaintiff, these verified petitions fail to comply with the local rules.

James C. Mahan
U.S. District Judge
                1             In accordance with the foregoing, the court denies Sadler, Prongay, Glancy, and Portnoy’s
                2     verified petitions (ECF Nos. 39–42). See LR IA 11-2(h) (“The court may grant or deny a petition
                3     to practice under this rule.”). Petitioners shall file, within ten (10) days of the entry of this order,
                4     a verified petition that fully complies with the applicable local rules. Failure to timely comply will
                5     result in “the striking of any and all documents previously filed by the attorney.” LR IA 11-2(j).
                6             Accordingly,
                7             IT IS SO ORDERED.
                8             DATED October 3, 2018.
                9                                                     __________________________________________
                                                                      UNITED STATES DISTRICT JUDGE
              10
              11
              12
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                    -2-
